April 15, 2002



USURF America, Inc.

8748 Quarters Lake Road

Baton Rouge, Louisiana 70809



Re: Confidentiality Agreement



Gentlemen:

In connection with the execution of an employment agreement (the "Employment
Agreement") between the undersigned and USURF America, Inc. (together with
affiliates, the "Company"), the Company will furnish to the undersigned certain
information concerning its business, financial position, operations, business
contacts, assets and liabilities, as well as certain items of equipment useful
in the Wireless Internet access business. As a condition to such information's
being furnished to the undersigned and as a condition to the undersigned's
entering into an employment agreement with the Company, the undersigned agrees
to treat any information concerning the Company (whether prepared by the
Company, its advisors, or otherwise, and irrespective of the form of
communication) which is furnished to the undersigned now or in the future by or
on behalf of the Company (together with the material described below, herein
collectively referred to as the "Confidential Material") in accordance with the
provisions of this letter agreement, and to take or abstain from taking certain
other actions hereinafter set forth.

The undersigned understands that the term "Confidential Material" also includes
all notes, analysis, compilations, studies, interpretations or other documents
prepared by the Company or its representatives which contain, reflect or are
based upon, in whole or in part, the information furnished to the undersigned.
The term "Confidential Material" does not include information which (A) is or
becomes generally available to the public other than as a result of a disclosure
by the undersigned, or (B) was lawfully within the undersigned's possession
prior to its being furnished to the undersigned by or on behalf of the Company,
provided that the source of such information was not known by the undersigned to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information, or (C) is disclosed to the undersigned by a third
party, provided that such third party was not known by the undersigned to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information.

The undersigned hereby agrees that he will use the Confidential Material solely
in connection with the undersigned's performance of his duties under the
employment agreement, that the Confidential Material will be kept confidential
and that the undersigned will not disclose any of the Confidential Material in
any manner whatsoever.

The undersigned hereby agrees that he shall not reverse engineer, reverse
assemble or otherwise attempt to recreate or duplicate any model or working
model capable of performing the functions of any portion or all of the Company's
Wireless Internet access system included in the Confidential Material.

In the event that the undersigned is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Material, the undersigned will provide the Company with
prompt written notice of any such request or requirement so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this letter agreement. If, in the absence of a protective
order or other remedy or the receipt of a waiver by the Company, the undersigned
is, nonetheless, in the opinion of counsel, legally compelled to disclose
Confidential Material, the undersigned may, without liability hereunder,
disclose only that portion of the Confidential Material specifically required by
an order of Court. Additionally, the undersigned shall make every reasonable
effort and take every reasonable action, including, without limitation, by
cooperating with the Company, to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Material.

Upon termination of the Employment Agreement or at any time upon the request of
the Company, the undersigned will promptly deliver to the Company or certify
destruction of, at the Company's direction, all Confidential Material (and all
copies thereof) furnished to the undersigned by or on behalf of the Company
pursuant hereto. All oral Confidential Material provided to the undersigned
shall continue to be held confidential hereunder. Notwithstanding the return or
destruction of the Confidential Material, the undersigned will continue to be
bound by obligations of confidentiality hereunder.

The undersigned agrees that the Company, without prejudice to any rights to
judicial relief he may otherwise have, shall be entitled to equitable relief,
including injunctive relief and specific performance, in the event of any breach
of the provisions of this letter agreement and that the undersigned will not
oppose the granting of such relief. The undersigned also agrees that he will not
seek and agrees to waive any requirement for the securing and posting of a bond
in connection with the Company's seeking or obtaining such relief. In the event
of litigation relating to this letter agreement, if a court of competent
jurisdiction determines that the undersigned has breached this letter agreement,
then the undersigned will be liable to pay to the Company the reasonable legal
fees incurred in connection with such litigation, including any appeal
therefrom. Also, in the event a court of competent jurisdiction determines that
the undersigned has not breached this letter agreement, then the Company will be
liable to pay to the undersigned the reasonable legal fees incurred in
connection with such litigation, including any appeal therefrom.

This letter agreement is for the benefit of the Company, and shall be construed
(both as to validity and performance) and enforced in accordance with, and
governed by, the laws of the State of Colorado applicable to agreements made and
to be performed wholly within such jurisdiction. This letter agreement shall
remain in full force and effect until the earlier of the date that is three
years from the termination of the undersigned's employment by the Company or the
date that this agreement is terminated by the Company.

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned whereupon this letter agreement shall
become a binding agreement.

Very truly yours,



/s/ DOUGLAS O. MCKINNON

Douglas O. McKinnon



AGREED AND ACCEPTED as of the date first written above:

USURF AMERICA, INC.

By: /s/ DAVID M. LOFLIN

David M. Loflin

President